DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 10, and 16 recites the broad recitation “wherein the particles satisfy at least one of the following conditions: the particles have a refractive index smaller than a refractive index of the first control layer, and the particles are non-transparent particles”, and the claim also recites “the first control layer comprises a first transparent electrode and a reflective film…wherein the charged particles have a refractive index smaller than a refractive index of the reflective film which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 recites the limitations “a first transparent electrode” in lines 2-3 and “the first transparent electrode” in line 6 this is indefinite in the it is unclear is this is referring the one of the plurality of first transparent electrodes recited in claim 10 as part of the plurality of grating units or is a new element. 
Claim 12 recites the limitations “a first transparent electrode” in lines 2-3 and “the first transparent electrode” in line 6 this is indefinite in the it is unclear is this is referring the one of the plurality of first transparent electrodes recited in claim 10 as part of the plurality of grating units or is a new element. 
Claim 17 recites the limitation "the display unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations “a light emitting unit” in line 3 this is indefinite in the it is unclear is this is referring the one of the plurality of light emitting units recited in claim 16 or is a new element. 
Claim 17 recites the limitations “a grating unit” in line 3 and “the grating unit” twice in line 17, and once in line 18 this is indefinite in the it is unclear is this is referring the one of the plurality of grating units recited in claim 16 or is a new element. 
Claim 17 recites the limitations “a first control layer” in line 16 and “the first control layer” lines 19 and 21, this is indefinite in the it is unclear is this is referring the one of the plurality of first control recited in claim 16 as part of the plurality of grating units or is a new element. 
Claim 17 recites the limitations “a second control layer” in line 16 and “the first control layer” line 20, this is indefinite in the it is unclear is this is referring the one of the plurality of first control recited in claim 16 as part of the plurality of grating units or is a new element. 
Claim 17 recites the limitations “a plurality of particles” in line 17 this is indefinite in the it is unclear is this is referring on of the plurality of pluralities of movable particles recited in claim 16 as part of the plurality of grating units or is a new element. 
Claim 17 recites the limitations “a closed cavity” in line 17, this is indefinite in the it is unclear is this is referring the one of the plurality of closed cavities recited in claim 16 as part of the plurality of grating units or is a new element. 
Claim 17 recites in lines 18-22 the limitations “wherein the target surface comprises one of an inner surface of the first control layer and an inner surface of the second control layer  when the particles are non-transparent particles, and the target surface comprises the inner surface of the first control layer when the particles have a refractive index smaller than a refractive index of the first control layer” this is indefinite in that is unclear if the claim requires the target surface to the inner surface of the first control layer as required by claim 16 or not and it is unclear if the particles are required to have a refractive index smaller than the refractive index of the first control layer as required by claim 16 or not. 
Claim 18 recites in lines 1 and 5 the limitation “the first control layer” this is indefinite in that it is unclear if it is referring to one of the plurality of the first control layers defined in claim 16 or the first control layer defined in claim 17. 
Claim 18 recites the limitations “a first transparent electrode” in line 2 and “the first transparent electrode” in lines 4, 8, and 10, this is indefinite in the it is unclear is this is referring the one of the plurality of first transparent electrodes recited in claim 16 as part of the plurality of grating units or is a new element. 
Claim 18 recites in lines 2, 5, and 10 the limitation “the second control layer” this is indefinite in that it is unclear if it is referring to one of the plurality of second control layers defined in claim 16 or the second control layer defined in claim 17. 
Claim 18 recites in lines 3 the limitations “the particles” and “the charged particles” and recites “the plurality of particles” in lines 6 and 9 this is indefinite in that it is unclear if it is referring one of the plurality of pluralities of particles defined in claim 16 or the particles defined in claim 17. 
Claim 18 recites the limitations “the closed cavity” in line 9, this is indefinite in the it is unclear is this is referring the one of the plurality of closed cavities recited in claim 16 or the closed cavity recited in claim 17. 
Claim 18 recites the limitation “the grating unit” in line 6, this is indefinite in the it is unclear is this is referring the one of the plurality of grating units recited in claim 16 or the grating unit defined in claim 17. 
Claim 18 recites the limitation “a first voltage” in line 8 this is indefinite in the it is unclear is this is referring the first voltage recited in claim 16 or is a new voltage. 
Claim 18 recites the limitation “a surface of the first transparent electrode proximal to the second control layer” this is indefinite in that it is unclear if the claim is referring to the surface of the reflective film proximal to the second control layer as defined by claim 16 or is a new surface. 
Claim 19 recites in lines 1 and 7 the limitation “the first control layer” this is indefinite in that it is unclear if it is referring to one of the plurality of the first control layers defined in claim 16 or the first control layer defined in claim 17. 
Claim 19 recites the limitations “a first transparent electrode” in line 2 and “the first transparent electrode” in lines 3 and 10 this is indefinite in the it is unclear is this is referring the one of the plurality of first transparent electrodes recited in claim 16 as part of the plurality of grating units or is a new element. 
Claim 19 recites the limitations “a reflective film” in line 2 and “the reflective film” in lines 2, 6, and 12 this is indefinite in the it is unclear is this is referring the one of the plurality of reflective films recited in claim 16 as part of the plurality of grating units or is a new element.
Claim 19 recites in lines 4, 7, and 12 the limitation “the second control layer” this is indefinite in that it is unclear if it is referring to one of the plurality of second control layers defined in claim 16 or the second control layer defined in claim 17. 
Claim 19 recites the limitations “a second transparent electrode” in line 4 and “the second transparent electrode” in line 11 this is indefinite in the it is unclear is this is referring the one of the plurality of second transparent electrodes recited in claim 16 as part of the plurality of grating units or is a new element. 
Claim 19 recites in lines 3 the limitations “the particles” and “the charged particles” and recites “the plurality of particles” in lines 5, 8, and 11 this is indefinite in that it is unclear if it is referring one of the plurality of pluralities of particles defined in claim 16 or the particles defined in claim 17. 
Claim 19 recites the limitation “the grating unit” in line 6, this is indefinite in the it is unclear is this is referring the one of the plurality of grating units recited in claim 16 or the grating unit defined in claim 17. 
Claim 19 recites the limitation “a first voltage” in line 10 this is indefinite in the it is unclear is this is referring the first voltage recited in claim 16 or is a new voltage. 
Claim 19 recites in lines 11-12 the limitation “a surface of the reflective film proximal to the second control layer” this is indefinite in that it is unclear if the claim is referring to the surface of the reflective film proximal to the second control layer as defined by claim 16 or is a new surface.
Claim 20 recites in line 5 the limitation “the first control layer” this is indefinite in that it is unclear if it is referring to one of the plurality of the first control layers defined in claim 16 or the first control layer defined in claim 17. 
Claim 20 recites in lines 5-6 the limitation “the second control layer” this is indefinite in that it is unclear if it is referring to one of the plurality of second control layers defined in claim 16 or the second control layer defined in claim 17. 
Claim 20 recites the limitation “the grating unit” twice in line 6, this is indefinite in the it is unclear is this is referring the one of the plurality of grating units recited in claim 16 or the grating unit defined in claim 17. 
Claim 20 recites in line 6 the limitations “the plurality of particles” this is indefinite in that it is unclear if it is referring one of the plurality of pluralities of particles defined in claim 16 or the particles defined in claim 17. 
Claim 20 recites the limitations “the closed cavity” in line 6, this is indefinite in the it is unclear is this is referring to the one of the plurality of closed cavities recited in claim 16 or the closed cavity recited in claim 17. 
Claim 20 recites the limitations “the light emitting unit” in line 8 this is indefinite in the it is unclear is this is referring the to one of the plurality of light emitting units recited in claim 16 or the light emitting unit recited in claim 17. 
Claims 4-9 and 13-15 are rejected due to their dependency. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In the instant case, claim 4 depends from claim 2 which has been cancelled and therefore fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination the claim has been interpreted as depending from claim 1. 
Claim 9 is rejected due to its dependency. 
Claims 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 10 and 16, Jia et al. (US Pub. 20170271417)  teaches (in figures 1-4) a display substrate, comprising: a light emitting substrate (elements including and between base substrate 101 and cathode 116) and a grating substrate (elements including and between packaging substrate 107 and packaging layer 113) comprising: a plurality of grating units (“electrophoresis units” see paragraph 33) on the first base substrate, wherein the grating unit comprises two control layers (106), a barrier structure (103), and a plurality of movable particles (105) in a closed cavity surrounded by the barrier structure and the two control layers, the two control layers being configured to control movement of the plurality of particles (paragraph 42); wherein the particles are non-transparent particles (see paragraph 34) wherein the light emitting substrate comprises a second base substrate (101) and a plurality of light emitting units (102) on the second base substrate, the light emitting substrate and the grating substrate are oppositely arranged. 
 Zhang (US Pub. 20160301921) teaches (in figures 1-4 and 13) providing grating units (1) above a light emitting layer (3) wherein a plurality of particles in a closed cavity are moved to a surface of a first transparent electrode (134 on top) facing a second transparent electrode (134 on bottom) by applying a first voltage between the first transparent electrode and the second transparent electrode, to inhibit each of the plurality of grating units from transmitting light (see 13a in figure 2 and paragraph 62).
Whitehead (US Pub. 20190049814). Whitehead teaches (in figures 2-4) a plurality of grating units (compartments defined by sidewalls see paragraph 58), wherein each of the plurality of grating units comprises two control layers (208 and 202 and 210), a barrier structure (sidewalls see paragraph 58) between the two control layers, and a plurality of movable particles (214 and 216) in a closed cavity (area filled with 212) surrounded by the barrier structure and the two control layers, wherein the two control layers comprise a first control layer (202 and 210) and a second control layer (208), the first control layer being located on a side of the second control layer distal from the first base substrate, and the two control layers being configured to control movement of the plurality of particles (see paragraphs 37 and 40); and the first control layer comprises a first transparent electrode (210 formed of indium tin oxide see paragraph 22) and a reflective film (202 see paragraph 29) that are stacked, the reflective film being located on a side of the first transparent electrode (upper side of 210) proximal to the first base substrate (206) (both sides of 210 are considered to be close to the base substrate), the second control layer comprises a second electrode (208), the particles are charged particles (paragraph 24), such that the plurality of particles in the closed cavity are moved to a surface of the reflective film (lower surface of 202) proximal to the second control layer by applying a first voltage between the first transparent electrode and the second transparent electrode, to inhibit each of the plurality of grating units from transmitting light (when particles 216 are moved to the surface of 202 light is reflected while when particles 214 are moved to the surface of 202 light is absorbed such that in either case light is not transmitted through the grating units).
However, there is no teaching suggestion or motivation to combine the Whitehead with Jia as Whitehead is directed to a reflective display while Jia is directed towards an emissive display with a parallax barrier nor would it have been obvious to first modify Jia with Zhang and then further modify the structure of Zhang with Whitehead. 
As such the prior art taken alone or in combination fails to teach or fairly suggest a display substrate, comprising: a light emitting substrate and a grating substrate comprising a first control layer comprising a first transparent electrode and a reflective film that are stacked wherein the plurality of particles in the closed cavity are moved to a surface of the reflective film proximal to the second control layer by applying a first voltage between the first transparent electrode and the second transparent electrode, to inhibit each of the plurality of grating units from transmitting light in combination with the other required elements of claim 10 and 16 respectively. 
Claims 11-15 and 17-20 would be allowable by virtue of their dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead (US Pub. 20190049814). 
As per claim 1, Whitehead teaches (in figures 2-4) a grating substrate, comprising: a first base substrate (206) and a plurality of grating units (compartments defined by sidewalls see paragraph 58) on the first base substrate, wherein each of the plurality of grating units comprises two control layers (208 and 202 and 210), a barrier structure (sidewalls see paragraph 58) between the two control layers, and a plurality of movable particles (214 and 216) in a closed cavity (area filled with 212) surrounded by the barrier structure and the two control layers, wherein the two control layers comprise a first control layer (202 and 210) and a second control layer (208), the first control layer being located on a side of the second control layer distal from the first base substrate, and the two control layers being configured to control movement of the plurality of particles (see paragraphs 37 and 40); wherein the particles satisfy at least one of the following conditions: the particles have a refractive index smaller than a refractive index of the first control layer, or the particles are non-transparent particles (paragraph 40); and the first control layer comprises a first transparent electrode (210 formed of indium tin oxide see paragraph 22) and a reflective film (202 see paragraph 29) that are stacked, the reflective film being located on a side of the first transparent electrode (upper side of 210) proximal to the first base substrate (206) (both sides of 210 are considered to be close to the base substrate), the second control layer comprises a second electrode (208), the particles are charged particles (paragraph 24), such that the plurality of particles in the closed cavity are moved to a surface of the reflective film (lower surface of 202) proximal to the second control layer by applying a first voltage between the first transparent electrode and the second transparent electrode, to inhibit each of the plurality of grating units from transmitting light (when particles 216 are moved to the surface of 202 light is reflected while when particles 214 are moved to the surface of 202 light is absorbed such that in either case light is not transmitted through the grating units).
Whitehead does not specifically teach that the second electrode is transparent or that the charged particles have a refractive index smaller than a refractive index of the reflective film.
However, Whitehead teaches that the charged particles (subset of particles 216) have a refractive index similar to a suspension medium (212 see paragraph 28) which has a refractive index smaller than a refractive index of the reflective film (see paragraphs 20 and 23) and that the refractive index of the charged particle is a result effective variable in that if it is too large it will frustrate total internal reflection and reduce the brightness of the grating (see paragraph 28). 
It would have been obvious to one of ordinary skill in the art at the time of filing to set the refractive index of the charged particles to be smaller than the refractive index of the reflective film in order to prevent frustrating total internal reflection when the grating is in a reflective state and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Additionally, it would have been obvious to form the second electrode out of indium tin oxide since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
As per claim 4, Whitehead teaches (in figures 2-4) that the grating unit (102) further comprises a driving circuit (236) configured to apply a voltage between the first transparent electrode and the second transparent electrode (see paragraphs 33 and 34).
As per claim 5, Whitehead teaches (in figures 2-4) that a surface of the first control layer (202 and 210) proximal to the second control layer (208) is provided with a plurality of convex curved surfaces (204) arranged in an array (see figures and paragraph 20).
As per claim 6, Whitehead teaches (in figures 2-4) that the convex curved surface (204) is one of a hemispherical surface and a semi-ellipsoidal surface (see figures and paragraph 20).
As per claim 7, Whitehead teaches (in figures 2-4) that the particles (214 which are subset of particles 214 and 216) are black ink particles (paragraph 25).
As per claim 8, Whitehead teaches (in figures 2-4) that the plurality of grating units (compartments defined by sidewalls) are arranged in a matrix (see paragraph 58).
As per claim 9, Whitehead teaches (in figures 2-4) that the plurality of grating units (defined by sidewalls see paragraph 58) are arranged in a matrix; and a surface of the first control layer (reflective film 202 and electrode 210) proximal to the second control layer (208) is provided with a plurality of convex curved surfaces (204) arranged in an array, wherein the convex curved surface is one of a hemispherical surface and a semi- ellipsoidal surface (see figures and paragraph 20), and the particles (214 which are subset of particles 214 and 216) are black ink particles (paragraph 25).
Response to Arguments
Applicant's arguments with respect to the rejections under 35 U.S.C. 103 of claims 1 and 4-9 filed 09/06/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the reflective film is formed on a side of the first transparent electrode closer to the to the first base substrate and that the closed cavity comprises only one kind of particles and that all of the particles are moved to a surface of the reflective film facing the second control layer to inhibit each of the plurality of grating units from transmitting light) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, as shown in the rejection above, the cited references teach or render obvious all limitations as claimed. The rejection is therefore maintained.
In response to applicant's argument that the claims are patentable because Whitehead does not explicitly disclose that the second electrode is transparent, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As Whitehead teaches that ITO is a known material from which to form electrodes and therefore the cited limitation is obvious in view of Whitehead as shown in the rejection above. 
Applicant’s arguments, see page 10 of applicant’s response, filed 09/06/2022, with respect to the rejection(s) of claim(s) 1 and 4-20 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112 in view of the indefiniteness resulting from applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871